Citation Nr: 0113651	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which denied service 
connection for a psychiatric disorder.

The Board notes the RO characterized the issue on appeal as 
entitlement to service connection for a psychiatric disorder 
in its February 1999 decision, but characterized the issue as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder in a May 2000 statement of the case.  Even if the RO 
determined that new and material evidence was presented to 
reopen a claim for service connection for a psychiatric 
disorder (although it does not appear that the RO did so), 
such is not binding on the Board; and the Board must first 
decide whether evidence has been submitted which is both new 
and material to reopen the claim for service connection.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Accordingly, the Board finds that the issue currently on 
appeal is whether new and material evidence has been 
submitted to reopen a claim for a psychiatric disorder.


REMAND

The veteran claims that he incurred a psychiatric disorder 
during his brief period of active duty service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
The veteran is not entitled to presumptive service connection 
for a psychosis as he did not serve on active duty for 90 
days.  38 C.F.R. §§  3.307, 3.309 (2000).

The veteran's claim for service connection for a psychiatric 
disorder was previously denied on several occasions by both 
the Board and the RO.  In a December 1991 decision, the RO 
denied his application to reopen a claim for service 
connection for a psychiatric disorder.  A final decision may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, the VCAA revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran is advised that he may 
submit pertinent lay statements and medical records.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified at 38 U.S.C. § 5103).

A February 1998 private medical record shows that the veteran 
currently receives benefits from the Social Security 
Administration (SSA).  A complete copy of the SSA decision 
which awarded benefits, with the supporting medical records, 
is not in the file.  In order for VA to properly assist the 
veteran, all SSA disability decisions and related medical 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The veteran is also advised that he must submit new and 
material evidence in order to reopen his claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 1991); Hodge, supra.  The VCAA provides that nothing in 
38 U.S.C.A. § 5103A shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  If the veteran submits new and material 
evidence regarding his claim, the RO should then complete any 
indicated development, including a VA examination, pursuant 
to the VCAA.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the SSA and 
attempt to obtain a copy of the decision 
which awarded SSA benefits to the 
veteran, as well as copies of all of the 
medical and other records relied upon in 
making such decision.

3.  The veteran's service personnel 
records and any administrative records 
prepared in connection with his discharge 
from service after less than two months 
should be obtained, if feasible.

4.  The veteran should be advised of what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit.  He 
should be advised that new and material 
evidence is required to reopen his claim.

5.  After ensuring that the foregoing 
development has been completed, the RO 
should review the application  (including 
all additional evidence) to reopen the 
claim for service connection for a 
psychiatric disorder.  If warranted, 
additional development should be 
accomplished.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


